Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for FIRST quarter 2017 ENGLEWOOD, COLO. (May 3, 2017) — CSG Systems International, Inc. (Nasdaq: CSGS), the trusted global partner to launch and monetize digital services, today reported results for the quarter ended March31, 2017. Key Highlights: • First quarter 2017 financial results: • Total revenues were $192.5 million. • GAAP operating income was $27.0 million, or 14.0% of total revenues and non-GAAP operating income was $34.6 million, or 18.0% of total revenues. • GAAP earnings per diluted share (EPS) was $0.62. Non-GAAP EPS was $0.62. • Cash flows from operations were $30.0 million. • CSG declared its quarterly cash dividend of $0.1975 per share of common stock, or a total of approximately $7 million, to shareholders. “We are off to a good start to the year,” said Bret Griess, chief executive officer and president for CSG International.“We are executing well against our plan, which includes driving top-line revenue growth, expanding our footprint around the world and within our existing clients’ operations, and investing in our people, our products and our clients.We’ve grown our top-line revenues three percent over last year’s first quarter.We’ve doubled the revenues generated from our global managed services offering year-over-year.We’ve added new clients like iFlix, TalkTalk and DISH AirTV to our Ascendon next generation, digital services platform.And, early in April, we converted another 975,000 Comcast customers onto our platform, bringing the total Comcast residential customers converted onto our solutions since mid-2014 to approximately 8 million.I’m pleased with our ability to execute in a challenging and competitive business environment.” CSG Systems International, Inc.
